 
Exhibit 10.3
 
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT. THE REDACTIONS ARE INDICATED WITH THREE ASTERISKS ([***]).

 WHEY SUPPLY AGREEMENT

 


BETWEEN THE UNDERSIGNED:



 
Eurosérum SAS


A simplified joint stock company, with capital of €18,560,928, headquartered at
Port Sur Saone (70170) Route de Luxeuil les bains, registered at the Commercial
and Corporate Registry of Vesoul-Gray under number B 400 869 277,
Represented by Mr. Yves Rambaux, President.
Hereinafter referred to as “Eurosérum”




SODIAAL UNION


An agricultural cooperative company with variable capital, registered under no.
N 2245, headquartered at Paris (75014) 170 bis, boulevard du Montparnasse,
registered at the Commercial and Corporate Registry of Paris under number D 351
572 888,
Represented by Mr. François Iches, President,
Hereinafter referred to as “Sodiaal”
 


On the one hand,


SHENGYUAN NUTRITIONAL FOOD CO., LTD


With its headquarters at Jiaonan Seashore Industry Zone, Qingdao, CHINA,
Represented by Mr. Li Ke, duly authorized,
Hereinafter referred to as “Synutra”,


AND


SYNUTRA FRANCE INTERNATIONAL SAS


A simplified joint stock company with capital of €5,000, headquartered at Annecy
(74000), 1 rue Jean Jaurès, registered at the Commercial and Corporate Registry
of Annecy under number 751 779 422,
Represented by Mr. Christian Mazuray, President.
Hereinafter referred to as “Synutra France”


On the other,


Synutra France and Eurosérum are hereinafter jointly referred to as the
“Parties”.


Sodiaal and Synutra are entering into this agreement for the purposes of Article
15 herein.



 
1

--------------------------------------------------------------------------------

 
 
WHEREAS:


A.
Synutra is a leader in the production and distribution of milk-based products
for infants in China.



B.
Sodiaal is the leading dairy cooperative in France. It holds an indirect share
in the capital of Eurosérum, a world leader in demineralized whey powders.



C.
Together with this agreement, Synutra and Sodiaal are concomitantly signing a
partnership framework agreement establishing the main terms and conditions of
their industrial and commercial partnership and stipulating the commitments and
obligations of each of the Parties, one of which is Eurosérum.



D.
Synutra France will construct and operate a new powdered milk and whey drying
unit at the Carhaix site located in Brittany (the “Site”), designed to
manufacture the demineralized fat-enriched powdered whey and milk to meet the
needs of Synutra, using the raw material sold by Sodiaal and its subsidiaries to
Synutra France.



E.
The purpose of this agreement is the supply of whey by Eurosérum to Synutra
France at the Site.

 

ARTICLE 1.   DEFINITIONS    
When used in this Agreement or in regard to its execution, the following terms
shall have the meaning given below:
 
“Party”:
refers to Eurosérum or Synutra France
   
“Parties”:
refers to Eurosérum and Synutra France
   
“Whey”:
refers to the pre-concentrated 70% demineralized whey sold to Synutra France by
Eurosérum
   
“Contract Specifications”:
refers to all of the technical and functional specifications of the Whey
included in Appendix 1. These contract specifications may be modified by mutual
agreement of the Parties.
   
“Price of Whey”:
refers to the sales price of the 70% demineralized concentrated whey material,
calculated pursuant to Appendix 5.
   
“Quotes”:
refers to the ATLA (Association de la Transformation Laitière) quotes  for whey
powder.
   
“Whey Powder”:
refers to the D70-24% fat-enriched whey powder manufactured by Synutra France at
the Site.
   
“Annual Quantity
 
Commitment”:    
refers to the minimum annual commitment for deliveries of Whey by Eurosérum to
Synutra France for the manufacture of fat-enriched Whey Powder.
   

 
 
2

--------------------------------------------------------------------------------

 
 
“Framework Agreement”
refers to the agreement entitled “Partnership Framework Agreement” concomitantly
signed with this agreement between Synutra and Sodiaal.
   
“Site”
refers to the manufacturing site stipulated in the Framework Agreement.

 


ARTICLE 2. 
SYNUTRA FRANCE



Synutra France shall be majority-held and controlled by Synutra. As of this
date, Synutra France's capital is wholly-held by Synutra.


ARTICLE 3. 
PURPOSE



The purpose of this agreement is to define the terms and conditions for the
sales of Whey by Eurosérum to Synutra France, originating in areas defined in
Article 5 of this agreement, to supply Synutra France with the raw material
necessary for its drying Site.


For the term of this agreement, Eurosérum commits to using its best efforts to
ensure the supply of Whey to the Site, in the quality and quantities stipulated
in the agreement, starting from the time Synutra France’s drying site is
operational.


Synutra France commits to purchasing Whey from Eurosérum and paying its price,
pursuant to the terms and conditions defined hereinafter. Synutra France commits
to using its best efforts to ensure the manufacture of Whey Powder pursuant to
the terms and conditions defined elsewhere between Eurosérum and Synutra France.



ARTICLE 4. 
ANNUAL QUANTITY COMMITMENT



For the duration of this agreement, Eurosérum commits to sell to Synutra France,
who agrees to purchase, for its own needs at the Synutra group’s infant milk
manufacturing facilities located in China, and, if applicable, outside of the
European Union (“Synutra’s Needs”), an amount of Whey under its Annual Quantity
Commitment of 24,000 tons of 70% demineralized pre-concentrated dry whey
extract, requiring the exploitation of approximately 27,000 tons of dried
extract of liquid Whey.
 
[***]
 
3

--------------------------------------------------------------------------------

 
 
Scheduling:


For the purposes of executing this agreement, the parties will establish a
scheduling procedure as detailed in Article 9 and Appendix 2 of this agreement.
It is specified that unless otherwise agreed by the parties, deliveries shall be
made on the basis of 2,000 tons per month.


The monthly breakdown of the Annual Quantity Commitment shall be carried out
pursuant to the scheduling procedure stipulated in the annual estimated budget.


The parties agree, however, that the monthly schedule may vary by 10% more or
less in relation to the annual estimated budget.




ARTICLE 5. 
WHEY ORIGIN

 
[***]


Eurosérum shall allow Synutra France to conduct on-site inspections, accompanied
by Eurosérum workers.




ARTICLE 6.
TRACEABILITY



Eurosérum shall send (i) a weekly list of cheese manufacturers supplying the
Whey and (ii) once a year, for the cheese manufacturers in the group, the list
of the farms that supplied them.


The Whey supplied by Eurosérum shall comply in every respect with the
regulations in effect on the date in question.
 
 
4

--------------------------------------------------------------------------------

 
 
In case of a report of health problems by the competent authorities (BSE,
tuberculosis, brucellosis, chemical contamination, etc.), the parties shall
notify each other as soon as possible and shall together define what measures
are to be taken.




ARTICLE 7. 
WHEY CONTRACT SPECIFICATIONS



The pre-concentrated 70% demineralized Whey delivered by Eurosérum shall meet
the Contract Specifications given in Appendix 1.




ARTICLE 8. 
NON-COMPLIANT WHEY—TECHNICAL ARBITRATION



Eurosérum commits to ensuring that checks are carried out on the Product before
shipping to ensure its compliance with the Contract Specifications.


The Contract Specifications stipulate the acceptable tolerance thresholds.


Synutra France commits to checking the compliance of the Whey upon its arrival
at its sites with basic tests.


Any non-compliance must be indicated by Synutra France to Eurosérum by telephone
and confirmed by email within 3 hours of receipt to the correspondents, the list
of which will be notified by Eurosérum to Synutra.


For complex physical, chemical and bacteriological analyses, Synutra France must
indicate the non-compliance to Eurosérum within two business days of receipt of
the Whey.


When the Whey has been rejected by Synutra France for critical defects,
contested by Eurosérum, a mixed technical board, comprised of a representative
from each Party, will present the causes and specify the responsibilities.


This board will carry out any on-site inspection necessary to understand and
resolve the reported defects.


In case of disagreement, an expert approved by both parties shall be called in
to determine the origin of the anomaly as soon as possible. Failing agreement by
the parties on the name of the expert, such expert shall be designated by the
Chief Judge of the Paris Commercial Court, ruling during adversarial summary
proceedings instituted by the originating Party.


If such expert cannot make a determination, the cost of such non-compliance and
the cost of the expert investigator work will be distributed equally among the
two Parties.


The Parties will decide by mutual agreement whether the non-compliant Product
will be destroyed or returned to Eurosérum,


All non-compliant Whey will be made the subject of a credit note if the amount
has already been billed by Eurosérum, who, in addition, will pay the fees for
the expert investigator, and for the destruction or return of the Whey, as long
as it is acknowledged as responsible for the non-compliance.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 9.
 SCHEDULING



General payment system and distribution of volumes sold to Synutra France


For Eurosérum to properly provide supplies meeting the needs of Synutra France,
there must be strict cooperation in matters of estimation, planning and
scheduling.


The monthly budget for Whey needs shall be presented and sent to Synutra France
to Eurosérum by October 15th of year N at the latest for year N+1, pursuant to
the terms described in Appendix 2.


On the 15th of month m–1, Synutra France will communicate to Eurosérum its
monthly anticipated needs for Whey, to be supplied in months m, m+1, m+2,
pursuant to the terms described in Appendix 2.


The acceptable quantitative variation in relation to the initial budget is
+/-10% per month.


Each Thursday of the week, Eurosérum will send Synutra France the following
week’s daily available volumes and delivery schedules.


When technical shutdowns are to take place at Synutra France’s facilities, the
Parties will come to a mutual agreement regarding the most suitable periods and
the schedule modifications to be made.




ARTICLE 10. 
DELIVERY—TRANSFER OF RISK



10.1
Transport



Eurosérum shall ensure delivery to the Site belonging to Synutra France, who
commits to receiving the Whey seven days a week. Synutra France commits to
ensuring that the Site will have sufficient reception and storage capacities to
guarantee that the Whey delivered within the normal time frames and conditions
can be accepted.


10.2 Transfer of Risks


The transfer of Whey risks from Eurosérum to Synutra France shall take place
after completion of the following successive operations:
-
The Site will carry out analyses on criteria giving immediate results before
emptying the delivery truck or vat if the demineralization facility is
contiguous to the drying site.

-
if the results of these analyses are compliant with the Contract Specifications,
then the risks associated with the Whey are deemed transferred to Synutra
France;

-
and in each case (except for hidden defects), if Synutra France’s on-site
representative authorizes the opening of the truck drain or the vat drain.



It is specified that the Site will be held responsible for the decanting
process.


10.3 
Transfer of Ownership



The transfer of ownership shall take place upon completion of the collection
truck or vat unloading process.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 11. 
QUANTITIES BILLED—MATERIAL ACCOUNTING



The invoicing of quantities delivered shall take place depending on the
quantities measured out according to the Materials Accounting Procedure attached
as Appendix 3.




ARTICLE 12. 
PRICE OF WHEY



See Appendix 4: CALCULATION PROCEDURE FOR 70% DEMINERALIZED CONCENTRATED WHEY
PRICES


[***]

ARTICLE 13. 
INVOICING—SETTLEMENT



A monthly bill shall be issued by Eurosérum in compliance with the Material
Accounting and calculated price setting procedures.


An example calculation for the Price of Whey is attached as Appendix 4 to the
agreement.


Invoices shall be payable within 30 days by bank transfer.


In case of disputes not amicably settled, and if the Whey is used, the amounts
will be settled at 80% of the values proposed by Eurosérum, until a final
agreement is reached.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 14. 
GUARANTEED SUPPLY AND CONTRACTUAL INDEMNITIES



If Eurosérum does not deliver the Annual Quantity Commitment (up to 24,000 T)
according to the provisions herein, Eurosérum commits to indemnify Synutra
France for the damage Synutra France may incur as a result. The damages shall be
equal to (i) any potential additional supply cost overruns and (ii) if supply is
impossible, the costs of underactivity at the Site, limited to the structural
costs of the quantities not supplied. In case of a shortage of Whey (lower
production due to climate conditions) not resulting from force majeure as
defined in Article 17 of this agreement, Eurosérum shall use its best efforts so
that the drop in Whey deliveries to Synutra France is in proportion to the lower
production of Whey in the cheese plants in the Collection Area, as stipulated in
Article 5 of this agreement, that supply Eurosérum.


If Synutra France does not purchase the Annual Quantity Commitment (up to 24,000
T) according to the provisions herein, Synutra France commits to indemnify
Eurosérum for the damage it may incur as a result. The damages shall be equal to
(i) the loss of profit margin and (ii) the structural costs for the quantities
of Whey for the month in question (on the basis of an annual quantity of 24,000
tons), both as defined in Appendix 4 to this agreement.


In both cases, the Parties will convene to determine the amount of
indemnification. In case of disagreements persisting beyond the invoking of the
provisions of Articles 18 and 19, the provisions of Article 24 shall be applied.




ARTICLE 15. 
GUARANTY—RESPONSIBILITY



Each Party, in its capacity as a professional, guarantees to the other the
proper discharge of all of its obligations under the terms of the agreement.


Synutra shall also guarantee the proper discharge of this obligation by its
subsidiary Synutra France and that Synutra France will complete all of its
obligations and commitments under this agreement and any additional agreement
that may be entered into in application of this agreement.
 
[***]
 
Each Party shall be held responsible for damages caused by it and/or persons
acting on its behalf and/or third parties, towards the other Party, through
its/their negligence or failure, and/or failure to perform its obligations under
the agreement.


If the liability of either party should be engaged toward the other for breach
of an obligation under the agreement or under general civil liability, it must
compensate the injured party for the costs incurred by it due to its failure
(including management fees, removal and disposal, analysis costs, expert
 
 
8

--------------------------------------------------------------------------------

 
 
investigator costs, logistical cost overruns, possible compensation), upon duly
established proof of loss.


Synutra France commits to take out and maintain a credit insurance policy for
the duration of the Agreement from a company recognized in France, at a level at
least equivalent to the outstanding invoices issued by Eurosérum under the
agreement.




ARTICLE 16. 
DURATION



The agreement shall take effect as of the operational start-up of the Site,
i.e., on or before 2 January 2015, and until 31 December 2024.


The Parties commit to meeting at least twenty-four months before the expiry date
of this agreement, i.e., on or before 31 December 2022, so as to negotiate the
terms and conditions of a potential new agreement.


Either Party must inform the other Party, by certified mail with delivery
confirmation, postmarked at least twelve months before the expiration date of
this agreement, of its decision not to enter into a new agreement when this
agreement expires, that is, on or before 31 December 2023.


Termination of the agreement through its expiration, following notification as
indicated in the paragraph above, will not entitle either of the Parties to any
compensation.




ARTICLE 17. 
FORCE MAJEURE



If, after the occurrence of a case of force majeure, Synutra France is obliged
to totally interrupt its Whey supply intake, the execution of this agreement
shall be suspended for the duration of such event.


Similarly, if after the occurrence of a case of force majeure, Eurosérum is
obliged to totally interrupt its supply of Whey to Synutra France, the execution
of this agreement shall be suspended for so long as it is incapable of providing
such supply.


In case of partial disturbances (non-delivery of agreed upon volumes, etc.)
connected to the force majeure, the Parties will jointly seek solutions
permitting the agreement’s economy to be preserved.


For the application of this clause, the parties agree that in addition to those
resulting from the law and jurisprudence, the following events are also regarded
as cases of force majeure as soon as they render this Party unable to perform
its obligations:


·  
war, riot or revolution, strikes or social disturbances not imputable to the
parties, transportation strikes, transportation stoppages in particular as a
result of weather conditions;

·  
explosions or sabotage, accidents or events preventing the operational
commissioning of the Site not resulting from negligence or failure by the
company or one of its employees.



The party that suffers a loss from such event constituting a force majeure shall
notify the other party, without delay, of the occurrence of such event.


The personnel or persons acting on behalf of the Party invoking force majeure
must not have had any part in provoking the occurrence of such events.


If such an event of force majeure occurs, the Party rendered incapable of
performing its obligations as a result of such event must communicate to the
other Party:
 
 
9

--------------------------------------------------------------------------------

 
 
§
a precise description of the event in question,

§
the anticipated duration of such event,

§
the impact of such event on the proper pursuit of this agreement,

§
The measures that it has taken or intends to take to remedy the situation.



For the duration of force majeure events, the effects of this agreement shall be
suspended, without prejudice to the rights assumed by each of the Parties.


As soon as the inhibiting effects of the force majeure event have ceased to
exist, the obligations under this agreement shall re-enter into force under the
conditions stipulated.


However, the work suspension due to a force majeure event may not exceed three
(3) months and, if such may be the case, upon expiration of such period, each of
the Parties, after having exhausted all possibilities of finding a solution in
good faith which would allow the complete restoration of the agreement, shall
have the right to rescind the agreement, immediately and without indemnity, by
notifying the other party thereof by certified mail with delivery confirmation.


ARTICLE 18. 
STEERING COMMITTEE



18.1. In order to permanently favor dialogue and to permit each of the Parties
to satisfy the obligations stipulated in the agreement, the Parties have decided
that a steering committee (the “Steering Committee”) will be set up as soon as
the agreement is signed, whose task it will be to:


a)
draft a quarterly report on the implementation of the agreement.

b)
amicably resolve any dispute which may arise among the Parties regarding the
validity, interpretation or execution of the agreement

c)
handle in the interest of both parties the consequences of any force majeure
event on the execution of the agreement

d)
propose to the Mediation Board any proposed amendment to the terms and
conditions of this agreement

e)
agree upon the annual change in costs as discussed in Article 12.

f)
manage the evolution of toll prices, both for their impact on the purchase of
raw materials and on the toll drying services rendered.



In this respect, the Steering Committee shall act as the first level of recourse
for the resolution of problems arising from the execution of the agreement.


The Steering Committee shall be comprised of 2 members, designated by each of
the Parties. Each Party may be accompanied, for consultation purposes, by
associates of their choice, subject to approval by the other Party.


This Steering Committee will be obligated to meet at least once a quarter and,
in any case shall meet whenever one or the other of its members considers it
necessary in light of its abovementioned mission. No meeting of the Steering
Committee shall be held without at least one member of the Committee
representing each of the two Parties being present.


The decisions of the Steering Committee shall be made unanimously, with each
Party having one vote. The decisions of the Steering Committee shall apply
immediately; the Parties expressly commit to this, subject to the dispositions
given below.


Failing agreement within the Steering Committee, the members of the Steering
Committee, after a second meeting to consider the subject matter, shall declare
the Steering Committee’s failure to fulfill its mission. The mediation procedure
discussed in Article 19 below will then be invoked.
 
 
10

--------------------------------------------------------------------------------

 
 
18.2. The Steering Committee may create an operational technical committee whose
members it will designate, so as to handle in an operational manner any issues
related to delivery schedules, quality, Contract Specifications and the
treatment of Whey compliances.


18.3. Once a year, the Steering Committee shall meet with the members of the
operational technical committee to draft a report on the implementation of the
agreement.




ARTICLE 19. 
MEDIATION



A Mediation Committee comprised of the legal representatives from Eurosérum and
Synutra France has been established.


If any changes are to be made to the original composition of the Mediation
Committee, the Parties shall inform one another in writing of such change and of
the name of the new member of the Mediation Committee.


The Mediation Committee will act to handle in an amicable manner any
disagreements which the Steering Committee has not been able to settle after the
second meeting stipulated in Article 18 within the framework of the missions
defined in sections a), b) and c) of this article, or to reject or endorse
proposals for amendments to the Agreement approved by the Steering Committee in
view of their ratification by the President of Synutra France and the President
of Eurosérum.


Within 30 (thirty) days of the date on which the second meeting of the Steering
Committee is held as indicated in the preceding paragraph, a memorandum
summarizing the points of disagreement, accompanied, as the case may be, by any
backup document, will be sent by each Party to the other Party, in the person of
their representatives on the Mediation Committee.


The Mediation Committee will use its best efforts to come to a settlement in an
amicable manner within 30 (thirty) days from the date of its convening. Failing
agreement, the Parties may then immediately invoke the arbitration procedure as
stipulated in Article 24 hereinafter.




ARTICLE 20. 
CONFIDENTIALITY



The terms of this agreement and the information obtained, provided or exchanged
upon execution of this agreement, are strictly confidential and must not be
disclosed by the Parties or by any of their professional consultants and shall
only be disclosed to their affiliates, directors, employees and external
professional consultants on a strict need-to-know basis for purposes of
evaluating, concluding, and implementing this Agreement; each party may,
however, disclose the existence and the terms of this agreement to enforce their
rights hereunder or to fulfill a legal or regulatory obligation.


This obligation will apply for the duration of this agreement and for a period
of 2 years after its expiry.




ARTICLE 21. 
INTUITU PERSONAE



The Parties expressly agree that this agreement is entered intuitu personae, and
therefore undertake not to transfer the rights and obligations incumbent upon
them in whole or in part by virtue of this agreement without prior written
agreement from the other party (including by merger, division, contribution or
otherwise).
 
 
11

--------------------------------------------------------------------------------

 
 
The prohibition on the transfer of the rights and obligations in this agreement,
as stipulated in the preceding paragraph, also applies if a third party or
several third parties (as regards the current capital holders), solely or
jointly, directly or indirectly, were to acquire 50% or more of the capital of
Sodiaal or Eurosérum, on the one hand, or Synutra or Synutra France, on the
other hand.


In case of a change of control or, more generally, in case of failure to comply
with the transfer prohibition as indicated above, the other party shall have the
right to request the termination of this agreement.




ARTICLE 22. 
MODIFICATIONS



No modification to this agreement, nor any abandonment of its terms and
conditions, shall have any force or effect unless established in writing and
signed by a duly mandated officer of each of the Parties.


No modification shall be made to this agreement based on the acknowledgment or
acceptance of any purchase order, delivery instruction form, or any other
document containing terms and conditions that may conflict with or be added to
those indicated in the agreement. Any such different or additional conditions
shall thus be rejected.




ARTICLE 23. 
TOLERANCE



The waiver by either of the Parties of enforcement of any of the clauses of this
agreement shall not be interpreted as a waiver of the right to do so at a later
time, nor considered as a modification or suppression of any of the clauses
concerned.




ARTICLE 24. 
APPLICABLE LAW AND ARBITRATION



This agreement is governed by French law.


All litigations, disputes or claims arising from this agreement or relating
thereto, including the validity, invalidity, possible violation or termination
of the agreement, shall be subject to amicable settlement according to the
procedure described in Articles 18 and 19 of this agreement.


Failing an amicable agreement within the time period stipulated in Article 19,
disputes shall be settled by arbitration in accordance with the rules of Swiss
Chambers’ Court of Arbitration and Mediation (Aeschenvorstadt 67, CH-4010 Basel,
Suisse) in effect on the date of the request for arbitration. This court will be
addressed by the more diligent party in accordance with the adversarial
principle, the parties being immediately informed of the measures undertaken.


The court shall be composed of three arbitrators. The place of arbitration shall
be Geneva. The arbitration proceedings shall be conducted in French.


The Court shall rule pursuant to the law and its decision shall be final; the
parties hereby renounce all recourse to contest such decision at appellate
court. The Parties commit to full and faithful compliance with the decision
made. Any Party refusing to comply shall remain burdened with all the charges
and duties which would have been incurred in legal proceedings for the
enforcement of such decision.


Costs and court fees, which will be combined together, shall be borne by the
Parties in a proportion determined by the decision.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 25. 
LIST OF APPENDICES



Appendix 1:
 
Whey Contract Specifications
Appendix 2:
 
Budget and Scheduling Procedure
Appendix 3:
 
Materials Accounting Procedure
Appendix 4:
 
Whey Price Calculation Procedure
Appendix 5:
 
Evolution of Costs and Indices



 
13

--------------------------------------------------------------------------------

 


Executed in Paris in 4 originals

 

         
/s/ Yves Rambaux
   
/s/ Christian Mazuray
 
For Eurosérum SAS
Yves Rambaux, President  
   
For Synutra France International SAS
Christian Mazuray, President
 
Date: September 17, 2012
   
Date: September 17, 2012
 





 

         
/s/ Francois Iches
   
/s/ Li Ke
 
For Sodiaal Union 
Francois Iches, President
   
For Shengyuan Nutritional Food CO., LTD
Mr. Li Ke, duly authorized for this purpose
 
Date: September 17, 2012
   
Date: September 17, 2012
 

 
14